Exhibit 10.13

AFTER

RECORDING, RETURN TO:

Brian T. Holmes, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street N.E., Suite 5300

Atlanta, Georgia 30308

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of July 31,
2013, by HC-3873 N. PARKVIEW DRIVE, LLC a Delaware limited liability company
(“Assignor”), having its principal place of business at 4211 W. Boy Scout
Boulevard, Suite 500, Tampa, Florida 33607, to KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), as Agent (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”) for itself and each other lender
(collectively, the “Lenders”) which is or may hereafter become a party to that
certain First Amended and Restated Credit Agreement, dated as of November 19,
2012, by and among Carter/Validus Operating Partnership, LP, a Delaware limited
partnership (“Borrower”), KeyBank, as Agent and the Lenders, as amended by that
certain First Amendment to First Amended and Restated Credit Agreement and
Amendment to Unconditional Guaranty of Payment and Performance dated as of
March 15, 2013, and as further amended by that certain Second Amendment to First
Amended and Restated Credit Agreement dated as of June 11, 2013 (as the same may
be further varied, amended, restated, renewed, consolidated, extended or
otherwise supplemented from time to time, the “Credit Agreement”).

ASSIGNOR, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and AS ADDITIONAL SECURITY, does hereby
presently, irrevocably and unconditionally GRANT, SELL, CONVEY, ASSIGN,
TRANSFER, SET OVER AND DELIVER to Agent, for the ratable benefit of the Lenders
and the holders of any Hedge Obligations, as additional security, the entire
lessor’s, landlord’s or licensor’s interest in and to all leases, subleases (to
the full extent of Assignor’s right, title and interest therein), tenant
contracts, rental agreements, occupancy agreements or agreements of a similar
nature, whether written or oral, now or hereafter affecting the Property (as
defined in the Fee and Leasehold Mortgage and Security Agreement dated of even
date herewith executed by Assignor for the benefit of Agent, the other Lenders
and the holders of the Hedge Obligations (the “Instrument”)), or any part
thereof, which Property includes that certain lot or piece of land, more
particularly described in Exhibit A attached hereto, together with all lease,
security, damage or other deposits and all guarantees of the foregoing and
letters of credit or other security relating to the performance or obligations
of any tenants, lessees or licensees thereunder (all of the leases and other
agreements and guarantees described above together with all present and future
leases and present and future agreements and any amendment, modification,
extension or renewal of the same are hereinafter collectively referred to as the
“Leases”);

TOGETHER WITH all rents, income, issues, revenues and profits arising from the
Leases and renewals thereof and together with all rents, income, issues and
profits from the use, enjoyment and occupancy of the Property (including, but
not limited to, minimum rents,



--------------------------------------------------------------------------------

additional rents, percentage rents, deficiency rents, security deposits and
liquidated damages following default under any Leases, all proceeds payable
under any policy of insurance, all of Assignor’s rights to recover monetary
amounts from any lessee under the Leases in bankruptcy including, without
limitation, rights of recovery for use and occupancy and damage claims arising
out of defaults under the Leases, including rejection of a Lease, together with
any sums of money that may now or at any time hereafter be or become due and
payable to Assignor by virtue of any and all lease termination payments,
royalties, overriding royalties, bonuses, delay rentals and any other amount of
any kind or character arising under any and all present and all future oil, gas
and mining Leases covering the Property or any part thereof, and all rents under
and as defined in the Leases) (all of the rights described above hereinafter
collectively referred to as the “Rents”).

THIS ASSIGNMENT is made for the purposes of additionally securing the following
described indebtedness (collectively the “Secured Obligations”):

(a) The debt evidenced by (i) those certain Term Loan Notes made by Borrower in
the aggregate principal amount of Fifty-Five Million and No/100 Dollars
($55,000,000.00) to the order of the Term Loan Lenders, each of which has been
issued pursuant to the Credit Agreement and is due and payable in full on or
before November 19, 2016, unless extended as provided in the Credit Agreement,
and which evidence a term loan in the initial principal amount of up to
$55,000,000.00 which may be increased pursuant to Section 2.11 of the Credit
Agreement, (ii) those certain Amended and Restated Revolving Credit Notes and
Revolving Credit Notes made by Borrower in the aggregate principal amount of
Fifty-Five Million and No/100 Dollars ($55,000,000.00) to the order of the
Revolving Credit Lenders, each of which has been issued pursuant to the Credit
Agreement and is due and payable in full on or before November 19, 2015, unless
extended as provided in the Credit Agreement, and which evidence a revolving
credit loan in the initial principal amount of up to $55,000,000.00 which may be
increased pursuant to Section 2.11 of the Credit Agreement, (iii) that certain
Amended and Restated Swing Loan Note made by Borrower in the principal amount of
Ten Million and No/100 Dollars ($10,000,000.00) to the order of KeyBank, which
has been issued pursuant to the Credit Agreement and is due and payable in full
on or before November 19, 2015, unless extended as provided in the Credit
Agreement, and which evidences a swing loan in the initial principal amount of
up to $10,000,000.00, and (iv) each other note as may be issued under the Credit
Agreement, including, without limitation, to reflect any increase of the term
loan described herein (which is due and payable on or before November 19, 2016,
unless extended as provided in the Credit Agreement), the revolving credit loan
or the swing loan described herein (each of which is due and payable on or
before November 19, 2015, unless extended as provided in the Credit Agreement),
each as originally executed, or if varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified or restated from time to time as so varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated; provided, however, that the maximum principal indebtedness under the
promissory notes described in clauses (i) through (iv) above shall not exceed
the aggregate amount of Two Hundred Fifty Million and no/100 Dollars
($250,000,000.00) (collectively, the “Note”);

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Assignor contained herein, and of Borrower and
Assignor in the Credit Agreement and in the other Loan Documents, including,
without limitation, the obligation of Borrower to reimburse Issuing Lender for
any draws under the Letters of Credit;

 

2



--------------------------------------------------------------------------------

(c) Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Assignor is the owner of the Property at the time of
such advances);

(d) The payment, performance and discharge of each and all of the Hedge
Obligations;

(e) Any and all other indebtedness, obligations and liabilities now or hereafter
owing or to be performed by Borrower to any Lender or Agent pursuant to the
terms of the Credit Agreement or the other Loan Documents, whether now existing
or hereafter arising or incurred, however evidenced or incurred, whether express
or implied, direct or indirect, absolute or contingent, due or to become due,
including, without limitation, all principal, interest, fees, expenses, yield
maintenance amounts and indemnification amounts, and all renewals,
modifications, consolidations, replacements and extensions thereof;

(f) The Enforcement Costs (as defined in the Instrument);

(g) The payment and performance of all judgments, decrees, awards and orders
directly or indirectly arising from or related to any Secured Obligations; and

(h) THE PAYMENT OF ALL FUTURE AND ADDITIONAL INDEBTEDNESS, DIRECT OR INDIRECT,
CREATED AFTER THE DATE OF THIS ASSIGNMENT, WHICH MAY BE OWING BY BORROWER OR
ASSIGNOR TO AGENT AT ANY TIME PRIOR TO PAYMENT IN FULL WITH INTEREST OF THE
SECURED OBLIGATIONS (SUCH ADDITIONAL INDEBTEDNESS TO BE SECURED HEREBY
REGARDLESS OF WHETHER IT SHALL BE PREDICATED UPON FUTURE LOANS OR ADVANCES
HEREAFTER MADE BY AGENT, OR OBLIGATIONS HEREAFTER ACQUIRED BY AGENT THROUGH
ASSIGNMENT, SUBROGATION OR OTHERWISE), AND IT IS AGREED THIS ASSIGNMENT SHALL
STAND AS SECURITY FOR ALL SUCH FUTURE AND ADDITIONAL INDEBTEDNESS WHETHER IT BE
INCURRED FOR ANY BUSINESS OR OTHER PURPOSE THAT WAS RELATED OR WHOLLY UNRELATED
TO THE PURPOSES OF THE SECURED OBLIGATIONS, OR WHETHER IT WAS INCURRED FOR SOME
PERSONAL OR NON-BUSINESS PURPOSE, OR FOR ANY OTHER PURPOSE RELATED OR UNRELATED,
OR SIMILAR OR DISSIMILAR TO THE PURPOSE OF THE SECURED OBLIGATIONS.

Assignor warrants to Agent that (a) Assignor is the sole owner of the entire
lessor’s interest in the Leases and the Rents; (b) the Leases have not been
altered, modified or amended in any manner whatsoever except as disclosed to
Agent and, to the best knowledge of Assignor, are valid, enforceable and in full
force and effect; (c) neither the Leases nor the Rents reserved in the Leases
have been assigned or otherwise pledged or hypothecated; (d) none of the Rents
have been collected for more than one (1) month in advance; (e) Assignor has
full power and authority

 

3



--------------------------------------------------------------------------------

to execute and deliver this Assignment and the execution and delivery of this
Assignment has been duly authorized and does not conflict with or constitute a
default under any law, judicial order or other agreement affecting Assignor or
the Property; and (f) there exist no offsets or defenses to the payment of any
portion of the Rents.

Assignor covenants with Agent that Assignor (a) shall observe and perform all
the obligations imposed upon the lessor under the Leases and shall not do or
permit to be done anything to impair the value of the Leases as security for the
Secured Obligations; (b) shall enforce the performance and observance of the
obligations of the other parties to the Leases to be performed thereunder
consistent with the provisions of the Credit Agreement; (c) will appear in and
defend any action arising out of, or in any manner connected with, any of the
Leases, or the obligations or liabilities of Assignor as the landlord, lessor or
licensor thereof, or any tenant, lessee, licensee or any guarantor thereunder;
(d) shall not collect any Rents more than one (1) month in advance; (e) shall
not execute any other assignment of lessor’s interest in the Leases or the
Rents; (f) shall execute and deliver at the request of Agent all such further
assurances, confirmations or assignments in connection with the Property as
Agent shall from time to time reasonably require; and (g) shall deliver to Agent
executed copies of all Leases required to be delivered to Agent pursuant to the
terms of the Credit Agreement.

THIS ASSIGNMENT is made on the following terms, covenants and conditions:

1. Present Assignment. Assignor does hereby absolutely, presently and
unconditionally assign to Agent, Assignor’s right, title and interest in and to
any and all Leases and Rents, it being intended by Assignor that this Assignment
constitute a present assignment and not an agreement to assign. Assignor agrees
to execute and deliver to Agent such additional instruments, in form and
substance satisfactory to Agent, as may hereinafter be requested by Agent to
further evidence and confirm said assignment. Such assignment to Agent shall not
be construed to bind Agent to the performance of any of the covenants,
conditions, or provisions contained in any of the Leases or otherwise to impose
any obligation upon Agent. Agent is hereby granted and assigned by Assignor the
right to enter the Property for the purpose of enforcing its interest in the
Leases and the Rents, this Assignment constituting a present and unconditional
assignment of the Leases and Rents. Assignor shall authorize and direct, and
does hereby authorize and direct, each and every present and future tenant under
the Leases to pay all Rents directly to Agent upon receipt of written demand
from Agent. It is the intent of Assignor and Agent hereunder that the Rents
hereby absolutely assigned are no longer, during the term of this Assignment,
property of Assignor or property of any estate of Assignor as defined by 11
U.S.C. § 541, and shall not constitute collateral, cash or otherwise, of
Assignor. Notwithstanding the provisions of this Paragraph 1, so long as no
Event of Default has occurred and is continuing, Assignor shall have the right
to act as lessor under the Leases to the extent not prohibited by the Credit
Agreement. Notwithstanding anything to the contrary herein, all references in
this Assignment to an assignment or transfer of Leases and Rents is intended to
and shall be deemed to provide to Agent and the Lenders a security interest in
all “Rents.”

2. License. Although this Assignment constitutes a present assignment of all
Rents, so long as there shall exist no Event of Default under the Instrument or
the Credit Agreement, Assignor shall have a license (revocable upon the
occurrence and during the continuance of an Event of Default) to collect and
receive the Rents. Upon the occurrence and during the

 

4



--------------------------------------------------------------------------------

continuance of any Event of Default, the license granted in this Paragraph 2
shall automatically, without further act by Agent, cease and terminate, and
thereafter, any Rents received by Assignor shall be held in trust for the
benefit of, and shall be immediately remitted by Assignor to, Agent.

3. Remedies of Agent. If an Event of Default under the Instrument or the Credit
Agreement shall have occurred and be continuing, Agent may collect and receive
all the Rents, including those past due as well as those accruing thereafter,
and, Assignor hereby authorizes Agent or Agent’s agents to collect the Rents and
hereby directs such tenants, lessees and licensees of the Property to pay the
Rents to Agent or Agent’s agents. Assignor agrees that each and every tenant,
lessee and licensee of the Property may pay, and hereby irrevocably authorizes
and directs each and every tenant, lessee and licensee of the Property to pay,
the Rents to Agent or Agent’s agents on Agent’s written demand therefor (which
demand may be made by Agent at any time after the occurrence and during the
continuance of an Event of Default) without any obligation on the part of said
tenant, lessee or licensee to inquire as to the existence of an Event of Default
and notwithstanding any notice or claim of Assignor to the contrary, and
Assignor agrees that Assignor shall have no right or claim against said tenant,
lessee or licensee for or by reason of any Rents paid to Agent following receipt
of such written demand. Anything in this Paragraph 3 to the contrary
notwithstanding, Agent shall not be obligated to discharge or perform the duties
of a landlord or lessor to any tenant or other occupant or incur any liability
as a result of the exercise by Agent of its rights under this Assignment, and
Agent shall be liable to account only for the rents, income, issues, profits and
revenues actually received by Agent. In connection with any action taken by the
Agent pursuant to this Paragraph 3, the Agent shall not be liable for any loss
sustained by Assignor resulting from any act or omission of the Agent, including
a loss arising from the ordinary negligence of the Agent, unless such loss is
caused by its own gross negligence or willful misconduct as finally determined
by a court of competent jurisdiction after the expiration of all applicable
appeal periods, nor shall the Agent be obligated to perform or discharge any
obligation, duty or liability of Assignor. Assignor hereby assents to, ratifies
and confirms any and all actions of the Agent with respect to the Property taken
under this Paragraph 3.

4. No Liability of Agent. After the occurrence and during the continuance of an
Event of Default, the Agent is fully authorized to receive and receipt for said
revenues and proceeds; to endorse and cash any and all checks and drafts payable
to the order of Assignor or the Agent for the account of Assignor received from
or in connection with said revenues or proceeds and apply the proceeds thereof
to the payment of the Secured Obligations, when received, regardless of the
maturity of any of the Loans or the Hedge Obligations, or any installment
thereof; and to execute transfer and division orders in the name of Assignor, or
otherwise, with warranties binding Assignor. The Agent shall not be liable for
any delay, neglect, or failure to effect collection of any proceeds or to take
any other action in connection therewith or hereunder; but shall have the right,
at its election, in the name of Assignor or otherwise, to prosecute and defend
any and all actions or legal proceedings deemed advisable by the Agent in order
to collect such funds and to protect the interests of the Agent and/or Assignor,
with all costs, expenses and attorney’s fees incurred in connection therewith
being paid by Assignor.

 

5



--------------------------------------------------------------------------------

5. Other Remedies and Non-Waiver. No right, power or remedy conferred upon or
reserved to Agent by this Assignment is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. No delay or omission of Agent or of any Lender to exercise any right,
power or remedy accruing upon any default shall exhaust or impair any such
right, power or remedy or shall be construed to be a waiver of any such default,
or acquiescence therein; and every right, power and remedy given by this
Assignment to Agent may be exercised from time to time and as often as may be
deemed expedient by Agent. No consent or waiver, expressed or implied, by Agent
to or of any breach or default by Assignor in the performance of the obligations
thereof hereunder shall be deemed or construed to be a consent or waiver to or
of any other breach or default in the performance of the same or any other
obligations of Assignor hereunder. Failure on the part of Agent to complain of
any act or failure to act or to declare an Event of Default under the
Instrument, the Credit Agreement, the Guaranty or the other Loan Documents,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of its rights hereunder or impair any rights, powers or remedies of
Agent consequent on any breach or default by Assignor. Nothing contained in this
Assignment and no act done or omitted by Agent pursuant to the power and rights
granted to Agent hereunder shall be deemed to be a waiver by Agent of its rights
and remedies under the other Loan Documents and this Assignment is made and
accepted without prejudice to any of the rights and remedies possessed by Agent
under the terms thereof. The right of the Agent to collect the Rents and to
enforce any other security thereof held by it may be exercised by Agent either
prior to, simultaneously with or subsequent to any action taken by it hereunder.

6. Conflict with Credit Agreement Provisions. Assignor hereby acknowledges and
agrees that, in the event of any conflict between the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control.

7. No Mortgagee in Possession. Nothing herein contained shall be construed as
constituting Agent a “mortgagee in possession” in the absence of the taking of
actual possession of the Property by Agent. In the exercise of the powers herein
granted to Agent, no liability shall be asserted or enforced against Agent, all
such liability being expressly waived and released by Assignor.

8. No Oral Change. This Assignment may not be modified, amended, waived,
extended, changed, discharged or terminated orally, or by any act or failure to
act on the part of Assignor or Agent, but only by an agreement in writing signed
by the party against whom the enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

9. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Assignment
may be used interchangeable in singular or plural form and the word “Assignor”
shall mean “Assignor and any subsequent owner or owners of the Property or any
part thereof or any interest therein,” the word “Agent” shall mean “Agent and
any subsequent beneficiary of the Instrument,” the word “Loans” shall have the
meaning set forth in the Credit Agreement, the word “person” shall include an
individual, corporation, partnership, trust, unincorporated association,
government,

 

6



--------------------------------------------------------------------------------

governmental authority, and any other entity, the words “Property” shall include
any portion of the Property and any interest therein; whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. All other capitalized terms used, but not
defined herein, shall have the meaning set forth in the Credit Agreement.

10. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

11. Counterparts. This Assignment may be executed in any number of counterparts
each of which shall be deemed to be an original but all of which when taken
together shall constitute one agreement.

12. GOVERNING LAW; JURISDICTION. THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS CHOSEN PURSUANT TO SECTION 3.04 OF THE
INSTRUMENT. ASSIGNOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT
OF COMPETENT JURISDICTION LOCATED IN THE JURISDICTION CHOSEN PURSUANT TO SECTION
3.04 OF THE INSTRUMENT IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT.

13. Successors and Assigns. Assignor may not assign its rights under this
Assignment. Assignor hereby acknowledges and agrees that Agent may assign this
Assignment without Assignor’s consent. Subject to the foregoing, this Assignment
shall be binding upon, and shall inure to the benefit of, Assignor and the Agent
and their respective successors and assigns.

14. Termination of Assignment. Upon payment in full of the Secured Obligations
and the delivery and recording of a satisfaction, release or discharge of the
Instrument duly executed by Agent, this Assignment shall become and be void and
of no effect as to the Leases and Rents from the Land no longer securing the
Secured Obligations.

15. INDEMNIFICATION. ASSIGNOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY AND TO
HOLD AGENT, THE LENDERS AND THE HOLDERS OF THE HEDGE OBLIGATIONS HARMLESS FOR,
FROM AND AGAINST ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS, LIABILITY, LOSS
OR DAMAGE (INCLUDING ALL COSTS, EXPENSES, AND ATTORNEYS’ FEES INCURRED IN THE
DEFENSE THEREOF) ASSERTED AGAINST, IMPOSED ON OR INCURRED BY AGENT, THE LENDERS
OR THE HOLDERS OF THE HEDGE OBLIGATIONS IN CONNECTION WITH OR AS A RESULT OF
THIS ASSIGNMENT OR THE EXERCISE OF ANY RIGHTS OR REMEDIES UNDER THIS ASSIGNMENT
OR UNDER ANY OF THE LEASES OR BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS OF AGENT, THE LENDERS OR THE HOLDERS OF THE HEDGE OBLIGATIONS TO
PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY
OF THE LEASES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED TO

 

7



--------------------------------------------------------------------------------

OBLIGATE ASSIGNOR TO INDEMNIFY AND HOLD AGENT, THE LENDERS OR THE HOLDERS OF THE
HEDGE OBLIGATIONS HARMLESS FOR, FROM AND AGAINST ANY AND ALL COSTS, EXPENSES,
CLAIMS, DEMANDS, LIABILITY, LOSS OR DAMAGE ASSERTED AGAINST, IMPOSED ON OR
INCURRED BY AGENT, THE LENDERS OR THE HOLDERS OF THE HEDGE OBLIGATIONS BY REASON
OF SUCH PERSON’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IF A JUDGMENT IS ENTERED
AGAINST AGENT, A LENDER OR A HOLDER OF THE HEDGE OBLIGATIONS BY A COURT OF
COMPETENT JURISDICTION AFTER THE EXPIRATION OF ALL APPLICABLE APPEAL PERIODS.
SHOULD AGENT, A LENDER OR A HOLDER OF THE HEDGE OBLIGATIONS INCUR ANY SUCH
COSTS, EXPENSES, LIABILITIES, LOSS OR DAMAGE, OR IN THE DEFENSE OF ANY SUCH
CLAIMS OR DEMANDS, FOR WHICH IT IS TO BE INDEMNIFIED BY ASSIGNOR AS AFORESAID,
THE AMOUNT THEREOF SHALL BE ADDED TO THE SECURED OBLIGATIONS, SHALL BEAR
INTEREST AT THE INTEREST RATE FOR OVERDUE AMOUNTS STATED IN THE CREDIT AGREEMENT
FROM THE DATE INCURRED UNTIL PAID (BUT IN NO EVENT SHALL THE INTEREST PAYABLE
EXCEED THE MAXIMUM AMOUNT ALLOWED BY LAW), SHALL BE SECURED BY THIS ASSIGNMENT,
THE INSTRUMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL BE PAYABLE IMMEDIATELY
UPON DEMAND.

16. Notices. Except for any statutory notice required prior to exercise of the
remedies provided herein, which must be delivered in accordance with such
statutes, all notices, requests and other communications hereunder shall be made
and delivered in the manner provided in the Instrument.

17. Rejection of Leases. In the event a tenant under any Lease should be the
subject of any proceeding under the Federal Bankruptcy Act (Title 11 U.S.C.) or
any other federal, state, or local statute which provides for the possible
termination or rejection of the Leases assigned hereby, the Assignor covenants
and agrees that if any of the Leases is so rejected, no settlement for damages
shall be made without prior written consent of the Agent, and any check in
payment of damages for rejection of such Lease will be made payable both to the
Assignor and Agent. The Assignor hereby assigns any such payment to the Agent
and further covenants and agrees that upon the request of the Agent, it will
duly endorse to the order of the Agent any check, the proceeds of which will be
applied to whatever portion of the indebtedness secured hereby and by the
Security Documents which the Agent may elect.

18. No Merger of Estates. So long as any of the indebtedness secured hereby and
by the Loan Documents shall remain unpaid, unless the Agent shall otherwise
consent in writing, the fee title and the leasehold estate on the Property as
hereinbefore described shall not merge, but shall always be kept separate and
distinct, notwithstanding the union of said estate either in the Assignor or in
any tenant or in a third party by purchase or otherwise.

19. Agent’s Rights of Assignment; Rights of Assignees. Agent may assign to any
subsequent holder of the Note or the Instrument, or to any person acquiring
title to the Property, all of Agent’s right, title and interest in any of the
Leases and rents, issues, income and profits from the Property. No such assignee
shall have any liability for any obligation which accrued under any of the
Leases prior to the assignment to such assignee nor shall any such assignee have

 

8



--------------------------------------------------------------------------------

any obligation to account to Assignor for any rental payments which accrued
prior to such assignment unless actually received by such assignee. After
Assignor’s right, title and interest in the Property has been foreclosed or
otherwise terminated, no assignee of Assignor’s interest in the Leases shall be
liable to account to Assignor for any rents, issues, income or profits
thereafter accruing.

20. Modifications, Etc. Assignor hereby consents and agrees that Agent or any
other person may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
person, firm or corporation on its behalf or for its account, securing the
Secured Obligations; substitute for any collateral so held by it, other
collateral of like kind; agree to modification of the terms of the Credit
Agreement or any of the other Security Documents or agreements evidencing or
relating to the Hedge Obligations (the “Hedge Documents”); extend or renew the
Note, the Credit Agreement or any of the other Security Documents or Hedge
Documents for any period; grant releases, compromises and indulgences with
respect to the Note, the Credit Agreement, the Guaranty or any of the other
Security Documents or Hedge Documents for any period; grant releases,
compromises and indulgences with respect to the Note, the Credit Agreement, the
Guaranty or any of the other Security Documents or Hedge Documents to any
persons or entities now or hereafter liable thereunder or hereunder; release any
guarantor or endorser of the Note, the Instrument, the Credit Agreement, the
Guaranty, or any other Security Documents or Hedge Documents; or take or fail to
take any action of any type whatsoever; and no such action which Agent or any
other person shall take or fail to take in connection with the Security
Documents or Hedge Documents, or any of them, or any security for the payment of
the Secured Obligations or for the performance of any obligations or
undertakings of Assignor, nor any course of dealing with Assignor or any other
person, shall release Assignor’s obligations hereunder, affect this Assignment
in any way or afford Assignor any recourse against Agent or any other person.
The provisions of this Assignment shall extend and be applicable to all
renewals, amendments, extensions, consolidations and modifications of the
Security Documents, Hedge Documents and the Leases, and any and all references
herein to the Security Documents, Hedge Documents or the Leases shall be deemed
to include any such renewals, amendments, extensions, consolidations or
modifications thereof.

21. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ASSIGNOR AND AGENT, BY ITS ACCEPTANCE OF THIS ASSIGNMENT, KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY MUTUALLY (A) WAIVE THE RIGHT TO TRIAL BY JURY IN ANY CIVIL
ACTION, CLAIM, COUNTERCLAIM, CROSS-CLAIM, THIRD-PARTY CLAIM, DISPUTE, DEMAND,
SUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS ASSIGNMENT,
THE NOTE, THE INSTRUMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE LOAN EVIDENCED
OR SECURED THEREBY, OR ANY RENEWAL, EXTENSION OR MODIFICATION THEREOF, OR ANY
CONDUCT OF ANY PARTY RELATING THERETO, AND (B) AGREE THAT ANY SUCH ACTION,
CLAIM, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.
ASSIGNOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST AGENT OR ANY OTHER
PERSON INDEMNIFIED UNDER THIS ASSIGNMENT ON ANY THEORY OF LIABILITY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

 

9



--------------------------------------------------------------------------------

THIS ASSIGNMENT shall inure to the benefit of Agent and any subsequent
beneficiary of the Instrument and shall be binding upon Assignor, and Assignor’s
heirs, executors, administrators, successors and assigns and any subsequent
owner of the Property.

[Signatures Begin on the Following Page]

 

10



--------------------------------------------------------------------------------

Assignor has executed this instrument as of the day and year first above
written.

 

ASSIGNOR:

 

HC-3873 N. PARKVIEW DRIVE, LLC, a

Delaware limited liability company

By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:   /s/ John E. Carter     Name:   John
E. Carter     Title:   Chief Executive Officer

[Signature Page to Arkansas Assignment of Leases and Rents]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

STATE OF FLORIDA        )

                                                )

COUNTY OF HILLSBOROUGH )

On this 30 day of July, 2013, before me, Demetra Elliott , a Notary Public (or
before any officer within this State or without the State now qualified under
existing law to take acknowledgments), duly commissioned, qualified, and acting,
within and for said County and State, appeared in person the within named John
E. Carter (being the person authorized by said limited liability company to
execute such instrument, stating his capacity in that behalf), to me personally
well known (or satisfactorily proven to be such person), who stated that he was
the Chief Executive Officer of Carter Validus Mission Critical REIT, Inc., a
Maryland corporation, the general partner of Carter/Validus Operating
Partnership LP, a Delaware limited partnership, the sole member of HC-3873 N.
Parkview Drive, LLC, a Delaware limited liability company, and was duly
authorized in his capacity to execute the foregoing instrument(s) for and in the
name and behalf of said limited liability company, and further stated and
acknowledged that he had so signed, executed, and delivered said foregoing
instrument for the consideration, uses, and purposes therein mentioned and set
forth.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 30 day
of July, 2013.

/s/ Demetra Elliott Notary Public

My Commission Expires: 02/11/2015

[Signature Page to Arkansas Assignment of Leases and Rents]



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

PROPERTY DESCRIPTION—TRACT 1

LOTS THIRTEEN (13), FOURTEEN (14) AND FIFTEEN (15), VANTAGE SQUARE, UNIT 2, A
SUBDIVISION TO THE CITY OF FAYETTEVILLE, ARKANSAS, AS SHOWN ON THE PLAT OF
RECORD IN PLAT BOOK 10, AT PAGES 79-80, PLAT RECORDS OF WASHINGTON COUNTY,
ARKANSAS.

ALSO BEING DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF LOT THIRTEEEN (13), VANTAGE SQUARE, UNIT 2,
SUBDIVISION TO THE CITY OF FAYETTEVILLE, ARKANSAS, SAID POINT BEING A SET 1/2”
IRON REBAR; THENCE S01°12’54”E 415.40 FEET ALONG THE EAST LINE OF LOTS THIRTEEN
(13), FOURTEEN (14) AND FIFTEEN (15) OF SAID VANTAGE SQUARE, UNIT 2 TO A
CHISELED ‘X’ IN CONCRETE AT THE SOUTHEAST CORNER OF SAID LOT FIFTEEN (15);
THENCE S88°57’05”W 149.93 FEET TO AN EXISTING IRON REBAR AT THE SOUTHWEST CORNER
OF SAID LOT FIFTEEN (15); THENCE N01°13’12”W 415.13 FEET ALONG THE WEST LINE OF
SAID LOTS FIFTEEN (15), FOURTEEN (14) AND THIRTEEN (13) TO AN EXISTING IRON
REBAR AT THE NORTHWEST CORNER OF SAID LOT THIRTEEN (13); THENCE N88°50’47”E
149.97 FEET TO THE POINT OF BEGINNING, CONTAINING 1.43 ACRES, MORE OR LESS.

TRACT 2

A PART OF LOT 4L OF THE REPLAT OF LOTS 4B & 4C, VANTAGE SQUARE, UNIT 2, A
SUBDIVISION TO THE CITY OF FAYETTEVILLE, WASHINGTON COUNTY, ARKANSAS, AS SHOWN
ON THE PLAT OF RECORD IN PLAT BOOK 23A, AT PAGE 292, AND PLAT BOOK 23A, AT PAGE
310, PLAT RECORDS OF WASHINGTON COUNTY, ARKANSAS, BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 4L, ALSO
BEING A POINT ON THE EASTERLY RIGHT-OF-WAY LINE OF NORTH PARKVIEW DRIVE; THENCE
ALONG SAID RIGHT-OF-WAY LINE, N02°13’53”E 236.65 FEET; THENCE LEAVING SAID
RIGHT-OF-WAY, S87°40’39”E 188.97 FEET; THENCE S02°13’53”W 122.17 FEET; THENCE
S87°46’07”E 20.50 FEET; THENCE S02°13’53”W 54.00 FEET; THENCE N87°46’07”W 20.50
FEET; THENCE S02°13’53”W 10.90 FEET; THENCE S87°32’25”E 6.60 FEET; THENCE
S02°28’41”W 22.58 FEET; THENCE N87°31’19”W 10.00 FEET; THENCE S02°28’41”W 27.52
FEET; THENCE N87°31’19”W 185.36 FEET TO THE POINT OF BEGINNING, CONTAINING
45,926 SQUARE FEET OT 1.05 ACRES, MORE OR LESS. SUBJECT TO ALL EASEMENTS,
RIGHTS-OF-WAY OR COVENANTS OF RECORD OR FACT.

ALSO BEING DESCRIBED AS:

A PART OF LOT 4L OF THE REPLAT OF LOTS 4B & 4C, VANTAGE SQUARE, UNIT 2, A
SUBDIVISION TO THE CITY OF FAYETTEVILLE, WASHINGTON COUNTY, ARKANSAS, AS SHOWN
ON THE PLAT OF RECORD IN PLAT BOOK 23A, AT PAGE 292, AND PLAT BOOK 23A, AT PAGE
310, PLAT RECORDS OF WASHINGTON COUNTY, ARKANSAS, BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 4L, ALSO
BEING A POINT ON THE EASTERLY RIGHT-OF-WAY LINE OF NORTH PARKVIEW DRIVE; THENCE
ALONG SAID RIGHT-OF-WAY LINE, N01°12’50”W 236.65 FEET; THENCE LEAVING SAID
RIGHT-OF-WAY, N88°52’38”E 188.97 FEET; THENCES01°12’50”E 122.17 FEET; THENCE
N88°47’10”E 20.50 FEET; THENCE S01°12’50”E 54.00 FEET; THENCES88°47’10”W 20.50
FEET; THENCE S01°12’50”E 10.90 FEET; THENCE N89°00’52”E 6.60 FEET; THENCE
S00°58’02”E 22.58 FEET; THENCE S89°01’58”W 10.00 FEET; THENCE S00°58’02”E 27.52
FEET; THENCE S89°02’04”W 185.36 FEET TO THE POINT OF BEGINNING, CONTAINING
45,926 SQUARE FEET OT 1.05 ACRES, MORE OR LESS.